Citation Nr: 0504789	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in April 2002 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Buffalo, New York, which denied entitlement to service 
connection for hepatitis C.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that he was exposed to hepatitis C 
during service.  He asserts that the only hepatitis C risk 
factors that he was exposed occurred in service and these 
risk factors include having three air gun injection 
immunizations, sharing razors and nail clippers, giving 
blood, helping the wounded and being exposed to their blood, 
and getting a tattoo.  The veteran stated that he was not an 
intravenous drug user and he never had an organ transplant or 
transfusions of blood.  At the hearing before the RO in 
November 2002, the veteran stated that while he was stationed 
in Vietnam, there was an explosion in the mess hall.  The 
veteran stated that he assisted the injured and wounded 
people and he was exposed to their blood.  The veteran also 
reported that while he was in Vietnam, during the first month 
there, he got a tattoo.  The veteran stated that he and his 
friends gave themselves tattoos using a needle and ink.  The 
veteran indicated that they sterilized the needle before 
sharing it.  

Service records show that the veteran served in Vietnam from 
April 1970 to November 1970.  His military occupation was 
cook.  

The veteran's testimony provides competent evidence an in-
service injuries.

Private treatment records from the S.A. Health Center 
indicate that hepatitis C was diagnosed in July 2000.  Thus, 
there is competent evidence of a current diagnosis.

There is also competent evidence that current hepatitis C may 
be associated with service.  In a November 2002 medical 
statement, J.R. a registered nurse, stated that the veteran 
was under her care for chronic hepatitis C.  She opined that 
it was at least as likely as not that the veteran was 
infected with the hepatitis C virus during his military 
service in Vietnam.  The evidence is insufficient to decide 
the claim, because there is no indication that the VA nurse 
reviewed the claims folder before rendering the opinion.  It 
is also unclear whether she possesses the medical expertise 
to express this opinion.  See Black v. Brown, 10 Vet. App. 
279, 283-4 (1997) (holding opinion from a nurse was not 
competent because there was no showing that she possessed 
specialized knowledge in the field of cardiology).

The veteran is advised that failure, without good cause, to 
report for a necessary examination could result in the denial 
of the claim.  38 C.F.R. § 3.655 (2004).

Accordingly, this case is remanded for the following action:

1.  Invite the veteran and the nurse who 
provided the November 2002 opinion to 
provide evidence that she possesses 
specialized knowledge in the treatment of 
hepatitis.

2.  The veteran should be afforded VA 
examination by a physician to determine 
the etiology of the current hepatitis C.  
The veteran's VA claims folder must be 
made available to the physician  for 
review in connection with the 
examination, and the physician should 
acknowledge such review in the 
examination report.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the hepatitis C had its onset in service, 
or is otherwise due to disease or injury 
in service.  The examiner should provide 
a rationale for the opinion.

2.  The AMC or RO should then 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


